Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered July 30, 2002, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of five years, unanimously affirmed.
The court properly denied defendant’s motion to preclude identification evidence on the ground of lack of CPL 710.30 (1) (b) notice. Rather than being police-arranged, the spontaneous identification made by an eyewitness was a pure happenstance and the People were therefore not required to provide notice (see People v Dixon, 85 NY2d 218 [1995]; People v Jenkins, 176 AD2d 143 [1991], lv denied 78 NY2d 1128 [1991]).
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks were responsive to defense arguments, and that the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Andrias, Friedman, Sullivan and Nardelli, JJ.